Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020, 4/21/2021 and 4/5/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recite “a computing system… utilising the system of claim 1” it is unclear if the system recited in claim 15 is the same as the system of claim 1. Examiner interprets the claim to be an independent claim.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 embrace or overlap two separate statutory classes of invention set forth in 35 U.S.C. 101 in a single claim.  A claim of this type is precluded by the express language of 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Each statutory class of claims must be considered independently on its own merits, see Ex parte Lyell (BdPatApp&Int) 17 USPQ2d 1548 Ex Parte Lyell.
Claims 1-21 and 26-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 14-15 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive at least one booking request for a table or table combination and communicate with other saved booking requests, wherein the allocation module determines whether a predetermined threshold has been exceeded, and if so, retrieves the saved booking requests and combines the at least one booking request with the saved booking requests to form a pool of requests, retrieve constraint information regarding the tables and table combinations and iteratively allocate each of the requests from the pool of requests to a table or table combination utilising the constraint information to select the table or table combination, wherein an optimised allocation instruction set of allocated bookings is produced, wherein the optimised allocation instruction set is saved and provided by a space allocation to one or more users associated with the venue.” (claims 1 and 14-15)
“receive at least one booking request for a table or table combination at a selected time period and communicate with other saved booking requests, wherein, upon receiving the at least one booking request for the selected time period, the allocation module determines whether a predetermined threshold value has been exceeded, and if so, retrieves the other saved booking requests for the selected time period and combines the at least one booking request with the retrieved booking requests to form a pool of requests, retrieves constraint information regarding tables and table combinations, the constraint information including first characteristics associated with each of the table or table combinations within an area or sub-area and at least one set of alternative characteristics associated with each one of the table or table combinations within an area or sub-area, whereby the first constraints and at least one set of alternative constraints define a plurality of relativities, utilities, contextual relationships and contexts between the area or sub-area for each one of the table or table combinations, and utilises the optimisation algorithm and the first characteristics to order the pool of booking requests, the order being utilised to iteratively allocate each of the requests from the pool of requests to one or more of the table or table combinations utilising the constraint information to select the table or table combination, and if the booking cannot be allocated utilising the first characteristics, the module utilises the at least one set of alternative characteristics to allocate the booking request to one of the table or table combinations, wherein an optimised allocation instruction set of tables and table combinations for the selected time period is produced, wherein the optimised allocation instruction set is saved and provided by a space allocation to one or more users associated with the venue.” (claim 26-28) 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales activities and business relations). That is, other than reciting “processors” and “database” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receive”, “determine” and “retrieve” in the context of this claim encompasses the user to manually receive a booking request for a table, retrieve saved booking requests and determine what should be presented to the user. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements- a “processor”, “database”, “user interface” and “allocation module” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 14-15 and 26-28 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-13, 16-25 and 29-32, further describe the identified abstract idea. In addition, the limitations of claims 2-7, 10-11, 20-21 and 29-32 define how the booking request is handled which further describes the abstract idea. The generic computer component of claims 8-9, 12-13 and 16-19 (module, user interface, database) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman, “Optimizing Restaurant Reservation Scheduling” Published May 2010 referred herein as Feldman.

As to claims 1 and 14, Feldman teaches a system and method comprising:
an allocation module including an optimisation algorithm in communication with a processor and arranged to receive at least one booking request for a table or table combination and communicate with a database of other saved booking requests, (abstract)
wherein the allocation module determines whether a predetermined threshold has been exceeded, (page 13, “She develops an integer-programming model
that determines how many reservations (i.e. threshold) to accept in days prior to a particular day in the future”)
the allocation module retrieves the saved booking requests and combines the at least one booking request with the saved booking requests to form a pool of requests, (page 36, “The restaurant risks seating a small party in lieu of a larger one because it is an earlier request. This problem could be remedied by sorting
the requests from largest to smallest party size.”)
retrieve constraint information regarding the tables and table combinations (page 15, “The table mix (number of tables of size two, four, six, etc...) is predetermined”)
iteratively allocate each of the requests from the pool of requests to a table or table combination utilising the constraint information to select the table or table combination, wherein an optimised allocation instruction set of allocated bookings is produced, wherein the optimised allocation instruction set is saved in the database and provided by a space allocation user interface to one or more users associated with the venue. (page 14-15 topic 2.2, page 20-23 topic 3.2 and page 36-37 topic 5.1.1)
As to claim 2, Feldman teaches the system of claim 1 as discussed above. 
Feldman further teaches:
wherein the determination of the threshold value includes at least one of the number of bookings received for a specific time period, a specific time period, other constraint information associated with the booking and constraint information associated with the booking requestor.(page 13“She develops an integer-programming model that determines how many reservations (i.e. threshold) to accept in days prior to a particular day in the future” and 36“The restaurant risks seating a small party in lieu of a larger one because it is an earlier request. This problem could be remedied by sorting the requests from largest to smallest party size.”)
As to claim 3, Feldman teaches the system of claim 2 as discussed above. 
Feldman further teaches:
wherein the determination of the threshold value is varied over time, wherein multiple thresholds are applied to re-allocate bookings.(page 13, wherein model can be a variable number)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, 10-12, 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, “Optimizing Restaurant Reservation Scheduling” Published May 2010 referred herein as Feldman in view of Bossert (U.S. Patent Application Publication No. 2009/0292566).

As to claim 4, Feldman teaches all the limitations of claim 1 as discussed above. 
Feldman do not teach:
wherein the tables and table combinations are arranged into sub-groupings based on constraint information, wherein the allocation module iteratively allocates requests for each sub-grouping independent of other sub-groupings.
However, Bossert teaches:
wherein the tables and table combinations are arranged into sub-groupings based on constraint information, wherein the allocation module iteratively allocates requests for each sub-grouping independent of other sub-groupings. (para 72)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to arrange the tables into sub-groupings in Feldman as taught by Bossert. Motivation to do so comes from the knowledge well known in the art that arranging the tables into groups would increase the capacity of the restaurant and optimize the system of booking.
As to claim 8, Feldman teaches all the limitations of claim 7 as discussed above. 
Feldman does not teach:
wherein each one of the tables and table combinations is allocated a dynamically variable identifier such that each one of the tables and table combinations retain a consistent identity regardless of the relative reconfiguration of each of the tables and table combinations at each iteration of the optimisation algorithm, wherein the identifiers are provided to the user interface and saved in the database.
However, Bossert teaches:
wherein each one of the tables and table combinations is allocated a dynamically variable identifier such that each one of the tables and table combinations retain a consistent identity regardless of the relative reconfiguration of each of the tables and table combinations at each iteration of the optimisation algorithm, wherein the identifiers are provided to the user interface and saved in the database. (fig. 5-6 and para 75)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to arrange the tables into sub-groupings in Feldman as taught by Bossert. Motivation to do so comes from the knowledge well known in the art that arranging the tables into groups would increase the capacity of the restaurant and optimize the system of booking.
As to claim 10, Feldman teaches all the limitations of claim 1 as discussed above.
Feldman does not teach:
wherein the optimisation algorithm, in response to the booking request, utilises the booking request information to determine the revenue potential for a particular combination of at least two of the menu, the group size and the date/time of a booking, wherein the algorithm dynamically varies the options offered to the booking requestor to optimise the revenue potential of the restaurant.
However, Bossert teaches:
wherein the optimisation algorithm, in response to the booking request, utilises the booking request information to determine the revenue potential for a particular combination of at least two of the menu, the group size and the date/time of a booking, wherein the algorithm dynamically varies the options offered to the booking requestor to optimise the revenue potential of the restaurant. (para 20 and 50)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the revenue based on the table combination in Feldman as taught by Bossert. Motivation to do so comes from the knowledge well known in the art that arranging the tables into groups would increase the capacity of the restaurant and optimize the system of booking.
 As to claim 11, Feldman teaches all the limitations of claim 1 as discussed above.
Feldman does not teach:
wherein the optimisation algorithm monitors a demand for one or more of the table or table combinations utilising at least one of date, service, time, occasion and group size to calculate dynamic pricing changes or changes to the venue to optimise the venue.
However, Bossert teaches:
wherein the optimisation algorithm monitors a demand for one or more of the table or table combinations utilising at least one of date, service, time, occasion and group size to calculate dynamic pricing changes or changes to the venue to optimise the venue. (para 76 and tables 1-5)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the revenue based on the table combination in Feldman as taught by Bossert. Motivation to do so comes from the knowledge well known in the art that arranging the tables into groups would increase the capacity of the restaurant and optimize the system of booking.
As to claim 12, Feldman in view of Bossert teach all the limitations of claim 11 as discussed above. 
Feldman further teaches:
wherein the user interface is arranged, in response to constraint information provided by the booking requestor, to provide a varied booking allocation incorporating additional constraint information to the booking requestor, wherein the system provides the option, via the user interface, for the booking requestor to accept the varied booking allocation or alter the additional constraint information.  (page 22 “The dynamic recursion also must reflect the possibility
that the customer could accept or reject the restaurant’s offer”)
As to claim 21, Feldman teaches all the limitations of claim 15 as discussed above. 
Feldman does not teach:
wherein a product is one or more of the number of courses associated with a menu, a food item, a beverage item or a combination thereof.
However, Bossert teaches:
wherein a product is one or more of the number of courses associated with a menu, a food item, a beverage item or a combination thereof. (para 6)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the number of courses in Feldman as taught by Bossert. Motivation to do so comes from the knowledge well known in the art that arranging the tables into groups would organize the system in a restaurant.
As to claim 32, Feldman teaches all the limitations of claim 15 as discussed above. 
Feldman does not teach:
wherein a price for a product is dynamically set in at least one of the following manners: a. Price by product; b. Price by product by time; c. Price by product group size; d. Price by occasion; e. Price by period of extended duration time; f. Price by peak and off-peak times; g. Price by table based on table utility and table location characteristics; h. Booking fees; i. Price by additional services; and j. Discounts and promotions during less popular times.
However, Bossert teaches:
wherein a price for a product is dynamically set in at least one of the following manners: a. Price by product; b. Price by product by time; c. Price by product group size; d. Price by occasion; e. Price by period of extended duration time; f. Price by peak and off-peak times; g. Price by table based on table utility and table location characteristics; h. Booking fees; i. Price by additional services; and j. Discounts and promotions during less popular times. (para 6)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the price of product in Feldman as taught by Bossert. Motivation to do so comes from the knowledge well known in the art that doing so would optimize the revenue of the restaurant. 

Claims 5-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, “Optimizing Restaurant Reservation Scheduling” Published May 2010 referred herein as Feldman in view of Debarge et al. referred herein as Debarge (U.S. Patent Application Publication No. 2012/0053968).

As to claim 5, Feldman teaches all the limitations of claim 1 as discussed above. 
Feldman does not teach:
wherein the allocation module is arranged to utilise constraint information to group at least a sub-set of tables and table combinations in the space into different classes to create a ranking for the at least the sub-set of tables and table combinations.
However, Debarge teaches:
wherein the allocation module is arranged to utilise constraint information to group at least a sub-set of tables and table combinations in the space into different classes to create a ranking for the at least the sub-set of tables and table combinations. (para 39, show that the system determines the room type (i.e. ranking))
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to arrange the tables into groups in Feldman as taught by Debarge. Motivation to do so comes from the knowledge well known in the art that doing so would optimize the seating configuration in a restaurant.
As to claim 6, Feldman in view of Debarge teach all the limitations of claim 5 as discussed above. 
Feldman does not teach:
wherein the allocation module is arranged to utilise constraint information to group at least a sub-set of tables and table combinations in the space into different classes to create a ranking for the at least the sub-set of tables and table combinations.
However, Debarge teaches:
wherein the allocation module is arranged to utilise constraint information to group at least a sub-set of tables and table combinations in the space into different classes to create a ranking for the at least the sub-set of tables and table combinations. (para 39, show that the system determines the room type (i.e. ranking))
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to arrange the tables into groups in Feldman as taught by Debarge. Motivation to do so comes from the knowledge well known in the art that doing so would optimize the seating configuration in a restaurant.
As to claim 7, Feldman teaches all the limitations of claim 1 as discussed above. 
Feldman does not teach:
wherein constraint information includes booking requestor identity information received from at least one of an internal and a third-party database of information, wherein the identity information is utilised to rank one or more booking requestors.
However, Debarge teaches:
wherein constraint information includes booking requestor identity information received from at least one of an internal and a third-party database of information, wherein the identity information is utilised to rank one or more booking requestors. (para 53, show that the system gives status to customers)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to rank users in Feldman as taught by Debarge. Motivation to do so comes from the knowledge well known in the art that doing so would encourage users to rank up with status in order to gain privilege over other users which would make the system user friendly.

As to claim 15, Feldman teaches a system comprising:
a processor arranged to execute a booking allocation software module, the module being in communication with a product database including product information relevant to a plurality of products, the product information for each one of the plurality of products being associated with a product capacity value; the allocation module being arranged to request product constraint information related to one or more constraints provided by a booking requestor and retrieve associated product capacity values from the database, and utilise the product capacity values and product constraint information to determine product availability; (abstract)
Feldman does not teach:
a user interface arranged to interact with the requestor and provide additional product information and additional constraints to the requestor, wherein the requestor may one of agree to the additional constraints and request allocation of the booking on the basis of acceptance of the one or more additional constraints or reject the constraints and not be allocated.
However, Debarge teaches:
a user interface arranged to interact with the requestor and provide additional product information and additional constraints to the requestor, wherein the requestor may one of agree to the additional constraints and request allocation of the booking on the basis of acceptance of the one or more additional constraints or reject the constraints and not be allocated. (para 39 show that the user is offered a booking (i.e. additional constraint) and is either able to accept or reject the offer)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to offer the user additional bookings in Feldman as taught by Debarge. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 
As to claim 16, Feldman in view of Debarge teach all the limitations of claim 15 as discussed above.
Feldman further teaches:
wherein the module determines table availability using an iterative allocation process. (page 21-23 topic 3.1)
As to claim 17, Feldman in view of Debarge teach all the limitations of claim 15 as discussed above.
Feldman further teaches:
wherein the module utilises qualified product information to determine table availability using the classification of tables into categories. (page 15 “The table mix (number of tables of size two, four, six, etc...) is predetermined. Most restaurants have a set table mix, but do not have the space to use all the available tables at once. Restaurants thus use subsets of the complete set of tables where the union of each of these subsets forms the complete list of tables. The restaurant then switches between these subsets during the dining service in order to accommodate requests of various party sizes. One such subset is referred to as a feasible table configuration. There is a predetermined set of feasible table configurations that is assumed to be smaller than the set of all possible configurations to maintain computational tractability”)
As to claim 18, Feldman in view of Debarge teach all the limitations of claim 17 as discussed above. 
Feldman further teaches:
wherein the module utilises the qualified product information to determine table availability within a space comprising one or more spaces. (page 15)
As to claim 19, Feldman in view of Debarge teach all the limitations of claim 17 as discussed above. 
Feldman further teaches:
wherein the module utilises the qualified product information to determine the table availability to effect an optimised condition. (page 15)
As to claim 20, Feldman in view of Debarge teach all the limitations of claim 15 as discussed above. 
Feldman further teaches:
wherein, if the product request is not confirmed then the booking requestor is provided with at least one alternative determined utilising the constraint information. (page 22 “The dynamic recursion also must reflect the possibility
that the customer could accept or reject the restaurant’s offer.” “We consider only placing each request at a single time slot per table, namely the time slot that is closest to the requested time.”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, “Optimizing Restaurant Reservation Scheduling” Published May 2010 referred herein as Feldman in view of Kvamme et al. referred herein as Kvamme (U.S. Patent Application Publication No. 2013/0090959).

As to claim 9, Feldman teaches all the limitations of claim 1 as discussed above. 
Feldman does not teach:
wherein the allocation module interfaces with a menu module arranged to vary the menu available to a booking requestor dependent on constraint information provided by the booking requestor, the booking information including but not limited to of the requested group size and the day and/or time of the requested booking.
However, Kvamme teaches:
wherein the allocation module interfaces with a menu module arranged to vary the menu available to a booking requestor dependent on constraint information provided by the booking requestor, the booking information including but not limited to of the requested group size and the day and/or time of the requested booking. (para 22, 25, 42, 48 and 71, show that the system determines the menu items appropriate for a request)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the appropriate menu items in Feldman as taught by Kvamme. Motivation to do so comes from the knowledge well known in the art that determining a specific menu item to be presented for large parties would make the kitchen work flow faster.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, “Optimizing Restaurant Reservation Scheduling” Published May 2010 referred herein as Feldman in view of Bossert (U.S. Patent Application Publication No. 2009/0292566), further in view of Kvamme et al. referred herein as Kvamme (U.S. Patent Application Publication No. 2013/0090959).

As to claim 13, Feldman in view of Bossert teach all the limitations of claim 11 as discussed above.  
Feldman and Bossert do not teach:
a menu module includes a plurality of menus, each of the menus being associated with respective menu constraint information, wherein a selected menu from the plurality of menus is displayed to the booking requestor via the user interface dependent on a preferred time period for the booking provided by the booking requestor as an element of the constraint information provided by the booking requestor.
However, Kvamme teaches:
a menu module includes a plurality of menus, each of the menus being associated with respective menu constraint information, wherein a selected menu from the plurality of menus is displayed to the booking requestor via the user interface dependent on a preferred time period for the booking provided by the booking requestor as an element of the constraint information provided by the booking requestor. (fig 3G, H item 348)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the appropriate menu items in Feldman in view of Bossert as taught by Kvamme. Motivation to do so comes from the knowledge well known in the art that determining a specific menu item to be presented for large parties would make the kitchen work flow faster.	

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, “Optimizing Restaurant Reservation Scheduling” Published May 2010 referred herein as Feldman in view of Debarge et al. referred herein as Debarge (U.S. Patent Application Publication No. 2012/0053968), further in view of Kvamme et al. referred herein as Kvamme (U.S. Patent Application Publication No. 2013/0090959).

As to claim 29, Feldman in view of Debarge teach all the limitations of claim 15 as discussed above. 
Feldman and Debarge do not teach:
wherein product attributes include a: a. date; b. service; c. booking time; d. number of guests; e. duration time; f. and also include at least one of a: g. specific day of the week; h. specific group size; i. specific occasion; j. specific duration for a menu and/or courses; k. extended or reduced duration; I. specific table; m. specific table attributes; n. specific location attributes; o. specific menu attributes; p. specific customer requirements; q. specific price attributes; and r. specific service attributes.
However, Kvamme teaches:
wherein product attributes include a: a. date; b. service; c. booking time; d. number of guests; e. duration time; f. and also include at least one of a: g. specific day of the week; h. specific group size; i. specific occasion; j. specific duration for a menu and/or courses; k. extended or reduced duration; I. specific table; m. specific table attributes; n. specific location attributes; o. specific menu attributes; p. specific customer requirements; q. specific price attributes; and r. specific service attributes. (para 68 and fig. 2B-2G, 4A, 4D-E and 5D)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine attributes of a product in Feldman in view of Debarge as taught by Kvamme. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to be more organized and specific to what a user is requesting. 
As to claim 30, Feldman in view of Debarge teach all the limitations of claim 15 as discussed above. 
Feldman and Debarge do not teach:
wherein the product information includes constraint information regarding supplementary items including: a. extended duration times; b. locations within a venue; c. classes of tables within a venue; d. specific types of table; e. specific tables within a venue; f. specific levels of service; g. tables with specific attributes; h. locations with specific attributes; i. menu specific attributes; j. service specific attributes; and k. promotion specific attributes.
However, Kvamme teaches:
wherein the product information includes constraint information regarding supplementary items including: a. extended duration times; b. locations within a venue; c. classes of tables within a venue; d. specific types of table; e. specific tables within a venue; f. specific levels of service; g. tables with specific attributes; h. locations with specific attributes; i. menu specific attributes; j. service specific attributes; and k. promotion specific attributes. (para 25 and 93 and fig. 2B-2G, 4A, 4D-E and 5D)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine attributes of a product in Feldman in view of Debarge as taught by Kvamme. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to be more organized and specific to what a user is requesting.
As to claim 31, Feldman in view of Debarge teach all the limitations of claim 15 as discussed above. 
Feldman and Debarge do not teach:
wherein the product information includes constraint information regarding third party items including: a. flowers; b. entertainment; c. changes to order of service; and d. additional complementary products.
However, Kvamme teaches:
wherein the product information includes constraint information regarding third party items including: a. flowers; b. entertainment; c. changes to order of service; and d. additional complementary products. (para 23, 33 and 46)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine attributes of a product in Feldman in view of Debarge as taught by Kvamme. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to be more organized and specific to what a user is requesting.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, “Optimizing Restaurant Reservation Scheduling” Published May 2010 referred herein as Feldman in view of Bossert (U.S. Patent Application Publication No. 2009/0292566)

As to claims 26-28, Feldman teaches a system comprising:
an allocation module including an optimisation algorithm in communication with a processor and arranged to receive at least one booking request for a table or table combination at a selected time period and communicate with a database of other saved booking requests, wherein, upon receiving the at least one booking request for the selected time period, the allocation module determines whether a predetermined threshold value has been exceeded, and if so, the allocation module retrieves the other saved booking requests for the selected time period and combines the at least one booking request with the retrieved booking requests to form a pool of requests, retrieves constraint information regarding tables and table combinations, (abstract, page 13, “She develops an integer-programming model that determines how many reservations (i.e. threshold) to accept in days prior to a particular day in the future” and page 36, “The restaurant risks seating a small party in lieu of a larger one because it is an earlier request. This problem could be remedied by sorting the requests from largest to smallest party size.”)
whereby the first constraints and at least one set of alternative constraints define a plurality of relativities, utilities, contextual relationships and contexts between the area or sub-area for each one of the table or table combinations, (page 22 “The dynamic recursion also must reflect the possibility that the customer could accept or reject the restaurant’s offer.” “We consider only placing each request at a single time slot per table, namely the time slot that is closest to the requested time.”)
utilises the optimisation algorithm and the first characteristics to order the pool of booking requests, the order being utilised to iteratively allocate each of the requests from the pool of requests to one or more of the table or table combinations utilising the constraint information to select the table or table combination, and if the booking cannot be allocated utilising the first characteristics, the module utilises the at least one set of alternative characteristics to allocate the booking request to one of the table or table combinations, wherein an optimised allocation instruction set of tables and table combinations for the selected time period is produced, wherein the optimised allocation instruction set is saved in the database and provided by a space allocation user interface to one or more users associated with the venue. (page 14-15 topic 2.2, page 20-23 topic 3.2 and page 36-37 topic 5.1.1)
Feldman does not teach:
the constraint information including first characteristics associated with each of the table or table combinations within an area or sub-area
at least one set of alternative characteristics associated with each one of the table or table combinations within an area or sub-area
However, Bossert teaches:
the constraint information including first characteristics associated with each of the table or table combinations within an area or sub-area(para 72)
at least one set of alternative characteristics associated with each one of the table or table combinations within an area or sub-area (para 6)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to arrange the tables into sub-groupings in Feldman as taught by Bossert. Motivation to do so comes from the knowledge well known in the art that arranging the tables into groups would increase the capacity of the restaurant and optimize the system of booking.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Primary Examiner, Art Unit 3628